Citation Nr: 1721399	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2017, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

As discussed below, the Board will find that the Veteran is entitled to at least a 30 percent rating for his service-connected GERD with hiatal hernia.  However, further development is necessary to determine whether he is entitled to an even higher rating.  Thus, the issue of entitlement to a rating in excess of 30 percent for GERD with hiatal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The symptoms of the Veteran's GERD with hiatal hernia are most analogous to persistent recurrent epigastric distress with nausea, dysphagia, pyrosis, and an inability to regurgitate or belch, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent, but no higher, for GERD with hiatal hernia have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.110-4.114, Diagnostic Code 7399-7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The present case requires the Board to rate the severity of a digestive system disability.  The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114. The Board points out that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability picture.  38 C.F.R. § 4.114.

Currently, the Veteran's GERD with hiatal hernia is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the rating schedule that most closely identifies the part or system of the body involved; the last two digits will be "99" for all unlisted conditions.  

In this case 7399 refers to disabilities of the digestive system, while 7346 refers to the diagnostic code for hiatal hernia.  GERD is not listed in the rating schedule, while hiatal hernia is listed under Diagnostic Code 7346.  In this case, the Board finds the use of the hyphenated Diagnostic Code 7399-7346 to be appropriate as the Veteran's GERD symptoms are more closely captured by those listed under Diagnostic Code 7346.

Pursuant to Diagnostic Code 7346, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Comparatively, a 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 10 percent rating is assigned for two or more of the symptoms listed in the criteria for a 30 percent rating but with less severity.

As provided in his July 2013 substantive appeal, the Veteran contends that he is entitled to a 30 percent rating.  After reviewing the record and resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent rating have been met.  As such, the claim will be granted to that extent.

The record reflects that the Veteran was afforded a VA examination in connection with the pending issue in March 2012.  During this examination, the examiner diagnosed the Veteran with GERD, hiatal hernia, and short segment Barrett's esophagus.  The examiner also noted that the Veteran required continuous medication for his conditions-specifically, the Veteran took pantoprazole once a day.  The examiner noted that the Veteran experienced nausea four or more times a day.  The examiner concluded that the Veteran mostly complained about abdominal pain and gas.

Separate from the March 2012 VA examination, the scope of the Veteran's disability picture is enhanced by VA and private treatment records currently associated with the Veteran's claims file.  Specifically, the Board notes that in January and February 1996, the Veteran was hospitalized and diagnosed with GERD.  During this period of hospitalization, a large hiatal hernia was noted and the Veteran underwent a laparoscopic Nissen fundoplasty.  The February 1996 operation report states that the Veteran gave a long history of GERD with burning epigastric and lower chest pain.

Subsequent to the February 1996 operation, a VA treatment record from December 2011 notes that the Veteran reported recent dry heaving.  Likewise, a February 2012 upper gastrointestinal endoscopy revealed that the Veteran suffered from Barrett's esophagus, a gastric muscle abnormality, an erosive gastropathy, had a single gastric polyp, and enlarged gastric folds.

Similarly, a February 2013 VA treatment record indicates that the Veteran continued to suffer from GERD and Barret's esophagus, as observed from a recent endoscopy.  The Veteran was told to continue taking proton pump inhibitor medications to decrease the potential for malignant changes in his esophagus.

Separate from the medical evidence contained in the Veteran's VA treatment records, the Veteran also submitted treatment records from private providers describing the severity of his service-connected GERD with hiatal hernia.  Specifically, in treatment documents given to the Veteran after an upper gastrointestinal endoscopy in April 2015, Dr. Troutman stated that the Veteran had short segment Barrett's esophagus; chronic gastritis; and congested, discolored, hemorrhagic-appearing and inflamed mucosa in the antrum.  Dr. Troutman stated that the Veteran could return to his regular diet and was to continue his medication regimen. 

Similar to Dr. Troutman, in a May 2015 letter, Dr. James stated that the Veteran developed gastritis and Barrett's esophagus due to chronic acid reflux disease.

From the VA and private treatment records submitted, the record demonstrates that the Veteran has suffered continuously from digestive symptoms that impaired his health.  However, the specificity of the Veteran's day-to-day problems is best brought into focus by the testimony the Veteran and his son provided at the March 2017 Board video conference hearing. 

During the March 2017 hearing, the Veteran and his son stated that the Veteran suffered from increased nauseousness on a daily basis.  See Hearing Tr. at 3, 13-14.  The Veteran's son stated that the nauseousness had a significant impact on the Veteran's life as it caused the Veteran to slow down and require long periods of rest.  Id. at 13-14.

The Veteran then testified that he noticed that he could not regurgitate or belch ever since the laparoscopic Nissen fundoplasty in 1996.  Id. at 3.  Rather, the Veteran stated that he frequently dry heaved.  Id. at 3-4.  Additionally, the Veteran stated that he still suffered from heartburn and had changed his diet in an attempt to reduce his symptoms.  Id. at 7-8, 15.

Lastly, the Veteran testified that he had difficulty swallowing food and had developed a practice of excessively chewing his food in attempt to make swallowing easier.  Id. at 15-18.  The Veteran concluded the hearing by emphasizing that nausea is his most bothersome symptom.  Id. at 17.

As laypersons, the Veteran and his son are competent to report on matters observed within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the Board finds that the Veteran and his son are competent to report on the Veteran's nauseousness, swallowing difficulty, heartburn, changes in diet, inability to regurgitate or belch, and dry heaving.  The Board also finds the Veteran and his son's testimony to be credible, as their reports are facially plausible and consistent with other evidence submitted on the Veteran's behalf.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Thus, in viewing the current evidence of record in its entirety, the Board finds that, for the entire appeal period, the Veteran suffered from persistent nausea, dysphagia, pyrosis, and an inability to regurgitate or belch.  Such symptoms were productive of considerable impairment of the Veteran's health.  As such, the Board finds the assignment of a 30 rating to be appropriate at this time and the claim is granted to that extent.  See 38 C.F.R. § 4.114.  

In making this decision, the Board acknowledges that the record is absent a showing of substernal, arm, or shoulder pain.  However, the Board notes that the Veteran is being rated by analogy pursuant to 38 C.F.R. § 4.27.  Additionally, 38 C.F.R. §§ 4.113 and 4.114 require the Board to rate multiple digestive system symptoms under the most appropriate diagnostic code.  Consequently, applying these regulations in a case-specific manner may not lead to an exact, rigid match between the rating criteria of the most appropriate diagnostic and the symptoms of record.  As such, the Board finds that despite the lack of substernal, arm, or shoulder pain, the severity and uniqueness of the Veteran's other symptoms-i.e. nausea, an inability to regurgitate or belch, and dry heaving-require the assignment of a 30 percent rating.  Accord Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (holding that, in establishing one general rating formula to rate more than 30 mental disorders, the Secretary did not require the presence of all of the symptoms listed under the criteria to establish a particular rating).  

Although this decision represents a partial grant of the benefit sought on appeal, the Board recognizes that further disposition of this issue would be premature and that additional evidentiary development is necessary, as outlined in the Remand portion of this decision below.  Thus, in light of that forthcoming development, VA's duties to notify and assist have not yet been completed and need not be addressed at this time.    


ORDER

Entitlement to a rating of 30 percent, but no higher, for GERD with hiatal hernia is granted for the entire claim period.


REMAND

Additional development is required prior to adjudication of whether the Veteran is entitled to a rating in excess of 30 percent for GERD with hiatal hernia.

Specifically, VA has a duty to assist claimants in obtaining evidence necessary to substantiate their claims.  See 38 U.S.C.S. § 5103A(a)(1).  This duty extends to obtaining VA medical records or records of examination or treatment at non-VA facilities authorized by VA.  See 38 C.F.R. § 3.159(c)(3).

In this case, the Veteran's claims file currently only contains VA treatment records dated up to March 2012.  Therefore, the Board will remand the matter so that the AOJ may obtain any outstanding updated records and associate them with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their evidence.).

Additionally, as stated in the body of the Board's decision, the Veteran was last afforded a VA examination for his service-connected GERD with hiatal hernia in March 2012.  The Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Where the evidence of record does not reflect the current state of the Veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, in light of the testimony at the March 2017 hearing as well as the significant time period since the last VA examination, the Board finds that a new examination must be conducted so that an additional evaluation of the current state of the Veteran's disability can be more accurate.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.  At a minimum, this should include all VA treatment records since March 2012.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current nature and severity of his GERD with hiatal hernia.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner in conjunction with the examination.  Any disability benefits questionnaires (DBQs) deemed relevant by the examiner should be completed.  All indicated tests and studies should be performed and the results reported in detail.

All findings and a fully articulated medical rationale for any opinions expressed should be set forth in the examination report.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


